Citation Nr: 1827441	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  09-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for peripheral artery disease (PAD) of the left lower extremity, to include as secondary to service-connected left and right lower extremity thrombophlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1981 to July 1984.  He had an additional period of service with the Louisiana Army National Guard from April 1987 to June 1999, and he also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the South Dakota Army National Guard (SDARNG) from January 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is of record.

This claim was most recently before the Board in May 2017, at which time it was remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran with its development.  Upon completion of the requested development, at least to the extent possible, the AOJ continued to deny this claim, as reflected in a February 2018 Supplemental Statement of the Case (SSOC), and returned it to the Board for further appellate review.  The Board notes that there was substantial compliance with its May 2017 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Another remand is not needed.


FINDING OF FACT

The Veteran's current diagnosis of PAD of the left lower extremity is not shown to have had its onset during service, or to be otherwise etiologically related to service or to service connected disability.


CONCLUSION OF LAW

The criteria for service connection for PAD of the left lower extremity, to include as secondary to service-connected left and right lower extremity thrombophlebitis, have not been met.  38 U.S.C. §§ 1101, 1103, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Peripheral Artery Disease

In this case, the Veteran asserts that his claimed peripheral artery disease (PAD) of the left lower extremity began during his reserve component service in the Army National Guard and, therefore, is a service-connected disability.

Service connection is granted for disability resulting from disease or injury incurred in, or aggravated, while performing active duty for training (ACDUTRA) or from injury-but not disease- incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C. §§ 101, 106, 1131.  ACDUTRA includes full time duty performed by members of the Reserves or National Guard of any state.  Moreover, INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c), (d).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Similarly, neither the presumption of sound condition at entrance into service nor the presumption of aggravation during service of pre-existing diseases or injuries that undergo an increase in severity during service apply to periods of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

For claims based on aggravation of a pre-existing condition during a period of ACDUTRA or INACDUTRA, the appellant must show that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Smith, 24 Vet. App. at 48.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's post-service treatment records establish that he has a current diagnosis of PAD of the left lower extremity.  See, e.g., Dec. 2015 VA Exam. Rep (noting Veteran was first diagnosed with disability in January 2002).  Consequently, there is competent medical evidence of his claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

As already alluded to, however, there still must also be competent and credible (i.e., probative) evidence of a relationship ("nexus") between the Veteran's claimed disability and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against this posited correlation.

At the outset, the Board notes that the Veteran has readily acknowledged that he has a significant history of tobacco use.  See, e.g., Feb. 2011 Private Med. R. (noting Veteran has a 20-pack year history); Dec. 2015 VA Exam. Rep. (reporting that he began smoking half a pack per day when he was 20 years old); Aug. 2016 VA Med. R. (noting the Veteran smoked for approximately 20 years at 1/2 ppd).

VA regulations prohibit service connection for any disability related to chronic tobacco use (smoking) for claims, as here, received by VA after June 9, 1998.  See 38 U.S.C. § 1103; 38 C.F.R. § 3.300.  However, service connection is not prohibited if the disability can be service connected on some basis other than a Veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C. § 1103(a); 38 C.F.R. § 3.300(b)(1).

The Board acknowledges that the medical evidence shows that the Veteran was initially diagnosed with PAD of the left lower extremity while still enlisted in the Army National Guard.  PAD is a disease, not an injury, and therefore it must be shown that such a condition either began during or was otherwise caused by a period of active duty or ACDUTRA.  See 38 U.S.C. § 101(24).  While the record is clear that the Veteran was not diagnosed with PAD during his active duty period from July 1981 to July 1984, it is unclear whether his documented periods of service in January 2002-specifically on January 5, 19, 20, and 21-are periods of ACDUTRA or INACDUTRA.  As noted above, this is an important distinction because service-connection would not be permitted if the Veteran was diagnosed with PAD [i.e. a disease] during a period of INACDUTRA.  Yet, despite this ambiguity, the Board finds that remand for further clarification is not required because the competent evidence of record indicates that his claimed condition is not related to service; rather, it was, in fact, caused by his significant smoking history.  See, e.g., Jan. 2002 STR (providing initial diagnosis of arteriosclerosis obliterans [PAD] and indicating that this condition was "amplified by the soldier's smoking habit"); June 2008 VA Exam Rep. (noting that smoking is a risk factor for PAD and finding that current diagnosis is due to smoking); Dec. 2014 Indep. Med. Op. (indicating that Veteran demonstrated numerous risk factors for PAD to include age, smoking, claudication, and hypertension; ultimately concluded that current diagnosis of PAD was caused by his gender, age, and use of tobacco); Dec. 2015 VA Med. Exam. Rep. (indicating that, prior to quitting smoking in 2005, Veteran smoked for 20 years, which is the nature and etiology of his current PAD); and, Nov. 2017 VA. Med. Op. (stating Veteran's tobacco history is cause of his PAD).

To the extent the Veteran has argued that his currently diagnosed PAD of the left lower extremity is secondary to his service-connected thrombophlebitis, the competent medical evidence overwhelmingly indicates that it is not.  In this regard, an independent medical opinion was obtained in December 2014, in which the commenting clinician substantively explained that the nature of PAD is arterial, whereby the nature of the Veteran's service-connected condition is venous.  Thus, as current medical literature clearly and unmistakably differentiates the anatomical nature of the two conditions, the opinion provider concluded that it was less likely than not that the Veteran's PAD is related to, causal of, and/or aggravated by his service-connected thrombophlebitis.  See also June 2008 VA Exam. Rep. (noting that thrombophlebitis does not cause PAD and current records do not indicate that it  has aggravated his PAD); Nov. 2011 VA Med. Op. (identifying and substantively addressing medical literature, which indicates that phlebitis is not a causative or aggravating factor for PAD); Dec. 2015 VA Med. Exam. Rep. (noting that superficial thrombophlebitis refers to superficial vein [venous system], whereas PAD involves the arteries [arterial system]).

Based on these medical nexus statements, the Board finds that the preponderance of the evidence is against granting service connection for PAD of the left lower extremity.  For claims filed on or after June 9, 1998, as is the case here, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  38 U.S.C. § 1103; 38 C.F.R. § 3.300.  Accordingly, to the extent the medical evidence addresses whether the Veteran's PAD is due to his service, including as secondary to his service-connected thrombophlebitis, as opposed to his extensive history of smoking, the preponderance of the evidence indicates that his PAD is not attributable to service.  There is no probative medical opinion refuting this conclusion or otherwise relating his PAD to his service.  See Watson, 4 Vet. App. at 314.  Although the Veteran is competent to report his symptoms, his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  Furthermore, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is incompetent to render a diagnosis or address etiology in this instance since PAD is a complex, not simple, medical condition.  While lay persons are competent to provide opinions on some medical issues, see, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran's PAD is etiologically related to his military service falls outside the realm of common knowledge of a lay person.  Therefore, his statements addressing the etiology of his PAD of the left lower extremity are not probative.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  Thus, service connection for PAD of the left lower extremity is denied.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER


Entitlement to service connection for peripheral artery disease (PAD) of the left lower extremity, to include as secondary to service-connected left and right lower extremity thrombophlebitis, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


